UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


HEBERT HERMAN FEIST, JR.,                         §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:17-CV-2
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Herbert Herman Feist, Jr., an inmate confined at the McConnell Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and

in forma pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends petitioner’s motion for summary judgment be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After careful consideration, the court finds petitioner’s objections are without merit. Any

controverted evidence must be viewed in the light most favorable to the non-movant, and all
reasonable doubts must be resolved against the moving party. See Lujan v. Nat’l Wildlife Fed’n,

497 U.S. 871, 888 (1990).

                                            ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

     .
ADOPTED. Petitioner’s Motion for Summary Judgment is denied.
     SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
